Title: To John Adams from Richard Ward, 15 January 1821
From: Ward, Richard
To: Adams, John


				
					Sir
					New York 15 Jany 1821
				
				If it is not too great an intrusion upon your retirement I wish to enquire of you as to the character standing & services of my Grandfather Samuel Ward one of the Members of Congress for Rh. Island from the first organization of that body till his death on the 26th March 1776. From the Journals of Congress and casual reports I am inclined to believe that my Ancestor was a firm man a sound statesman and active in the discharge of the duties of his station. Few things could afford me more gratification than an assurance under your hand that such was the factI wish this information solely for the satisfaction of myself & family and would you favour me with any facts in relation to him you would add much to that debt of gratitude which in common with every Citizen I owe you for the many spendid and useful services you have rendered our common CountryI am Sir / With the greatest respect / Your most Obt Servt
				
					Richard R. Ward
				
				
			